Citation Nr: 1210737	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1969 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a notice of disagreement (NOD) using a VA Form 9, Appeal to Board of Veterans' Appeals, in June 2008.  On that form, he specified that he desired a Board hearing at the RO.  This request has not been withdrawn or in any way modified.  In filing his February 2009 substantive appeal, the Veteran left blank the section related to hearing requests.  While he did not again request a hearing, he did not state that he did not want a hearing.

No action has been taken with respect to the Veteran's hearing request.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Both in-person and videoconference hearings at the RO are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Board hearing, to include notifying him of his videoconference and in-person hearing options.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


